White, J.
(dissenting). I understand it is a matter of common knowledge that prior to the act of 1916 many first degree murderers escaped punishment because of a reluctance on the part of juries to find verdicts requiring the death penalty, and that an effort was made to remedy this condition by attempting to enact legislation abolishing capital punishmeui. but the attempt failed, and instead, that the legislature enacted the act of 1916 authorizing a verdict of first degree murder with a recommendation of life imprisonment, and providing that the punishment in case of a verdict without such a recommendation should he death, hut with such a recommendation it should be life imprisonment. As a result of this act it was thought that juries which would not find verdicts involving the death penalty, would find verdicts involving imprisonment for life.
Tt is now proposed, as I view it, to destroy, by judicial con*448struction, the remedial effect of this legislation by holding that the recommendation is not a part of the verdict, but is rather in the nature of a sentence, and that consequently the jury must first agree upon a verdict involving the death penalty before it can consider the recommendation for life imprisonment; and that having agreed on the death penalty verdict, if one juror declines to agree to the recommendation, the prisoner must be electrocuted, even though the other eleven jurors wanted to make the recommendation, and in fact would not have agreed to the verdict except upon the understanding that there would be a recommendation. Of course in such a situation the eleven jurors might decline to eohie into court and render the verdict without the recommendation, thus demonstrating that the recommendation is in fact a part of the verdict, but under the logic of the majority opinion they would in so doing be acting contrary to law and violating their oaths as jurymen. I suppose under that opinion the trial court upon proper request would have to charge the jury that before considering the recommendation at all they must first find the prisoner guilty of murder in the first degree, and having done this they may consider whether or not to make the recommendation, and that then unless the jury unanimously agreed to' the recommendation, it would be their sworn duty to render a verdict of guilty of murder in the first degree without any recommendation. If such instruction were given clearly the jury could not disregard it without violating their oaths. Can it be that in doing exactly what the act of 1916 was passed to enable them to do, viz., agreeing on a verdict with a recommendation where they would not agree upon a verdict without a recommendation, the members of the jury are perjuring themselves?. I cannot think so. Then, again, suppose the jury contain one or more members conscientiously opposed to capital punishment, are they to be required to first vote for a verdict of guilty, entailing that punishment, whereas, obviously, the purpose of the act of 1916 was to enable them to vote for a verdict of guilty not involving-capital punishment? Is the court prepared to *449say that since the passage of the act of 1916 conscientious scruples against capital punishment are to coniinue as heretofore a disqualification for service upon murder juries, although ihe act was passed to accommodate just such scruples ?
I think the reeoinmendation was intended by the legislature to be and by the very language of the act is a part of the verdict, and that, consequently, of course, the jury may be assisted in finding this as well as all oilier elements going to make up the verdict, by the proper comments of the court upon the evidence and upon the scope to which their considerations may extend.
I do not understand that the comment of the learned trial judge in this ease would be considered improper, under our cases, if it had been directed to the part of the jury’s duties involved in reaching a conclusion as to the guilt of the prisoner, and that being the case, I cannot see why the comment was not equally proper as applied to the part of the verdict to he covered by the presence or absence of the recommendation, provided only that no limitation other than the free and uncircumsc-ribed judgment and conscience of the jury was imposed. In Winston v. United States, 172 U. S. 303, the jury were told they must be governed by what they should find from the evidence, was the degree or circumstances of the crime, but in the case sub judice the learned trial judge not only told them that the statute fixed no standard or principle to guide them, but he further told them that they might consider not only the evidence, but everything else, including whether or not the infliction of the death penalty really carries out the purpose for which it is intended. He left the jury absolutely untrammeled, just as does the slatute, except by their judgment and their conscience, and if his comment upon tlie evidence had a part in moving their conscience to omit the recommendation, as they did, in this case, a careful reading of the evidence, including the prisoner’s confession of this coldblooded horrible murder, has strengthened my belief that such comment serves a useful and highly important public purpose and should not be prohibited.
*450For affirmance — This Chancellor Trenchard, Black, White, Heppenheimer, Williams, JJ. 6.
For reversal — The Chief Justice, Swayze, Parker, Bergen, Minturn, Kalisoh, Taylor, Gardner, JJ. 8